FILED
                                                                 May 31 2016, 9:54 am

                                                                      CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEES
Sandy L. Bryant                                           Fred Pfenninger
Indianapolis, Indiana                                     Pfenninger & Associates
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Faye E. Warfield and Keyotta                              May 31, 2016
Warfield a/k/a Nicole Warfield,                           Court of Appeals Case No.
Appellants-Defendants,                                    49A02-1503-PL-164
                                                          Appeal from the Marion Superior
        v.                                                Court
                                                          The Honorable Robert R. Altice,
Jim Dorey d/b/a JRD                                       Judge
Construction Services and JRD                             Trial Court Cause No.
Enterprises, LLC,                                         49D05-1310-PL-37241
Appellees-Plaintiffs.



Riley, Judge.




Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016                    Page 1 of 16
                                    STATEMENT OF THE CASE
[1]   Appellants-Defendants/Counterclaim Plaintiffs, Faye E. Warfield (Faye) and

      Keyotta Warfield A/K/A Nicole Warfield (Keyotta) (collectively, the

      Warfields), appeal the trial court’s Judgment in favor of Appellee-

      Plaintiff/Counterclaim Defendant, Jim Dorey D/B/A JRD Construction

      Services and JRD Enterprises, LLC (Dorey), on Dorey’s breach of contract

      claim and unjust enrichment allegation. 1


[2]   We reverse and remand.


                                                      ISSUE

[3]   The Warfields raise six issues on appeal, which we consolidate and restate as

      the following single issue: Whether the contract between Faye and Dorey is

      void under the Home Improvement Contracts Act (HICA).


                            FACTS AND PROCEDURAL HISTORY

[4]   In 2012, Faye, Faye’s daughter Keyotta, and Keyotta’s husband and daughter

      lived together in Faye’s residence, located in Indianapolis, Indiana. When the

      house sustained hail damage to the roof, Faye filed a claim against her home

      owner’s insurance policy with Liberty Mutual Insurance Company (Liberty

      Mutual) to pay for the damage to the roof. Eric Albright (Albright), a Liberty




      1
        We held oral argument in this case on April 28, 2016, at Wabash College, in Crawfordsville, Indiana. We
      thank the College for its hospitality and counsel for their advocacy.

      Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016                        Page 2 of 16
      Mutual adjuster, requested Dorey to contact the Warfields about the roof

      damage. Dorey was an independent insurance adjuster and had worked with

      insurance companies for many years. Dorey applied for a general contractor’s

      license on December 12, 2012, which he received on March 1, 2013. As part of

      the licensing application, Dorey provided evidence that he was bonded and

      insured. At the time of Albright’s phone call, Dorey was on Liberty Mutual’s

      list of preferred contractors. Albright instructed Dorey to contact Faye’s

      daughter, Keyotta, because Faye “was older and [Keyotta] was going to

      represent her.” (Transcript p. 34).


[5]   On December 16, 2012, Dorey met with Keyotta and Keyotta’s husband at

      Faye’s residence. Faye was not present. Keyotta texted her mother that Dorey

      had arrived but Faye “said she could not get there right now and [Keyotta]

      could get the information.” (Tr. p. 176). During the meeting, Keyotta and

      Dorey discussed the work to be performed, and they picked out the colors for

      the shingles and the gutters. Dorey presented Keyotta with the roofing contract

      (Contract) from JRD Construction Services, 2 owned by Dorey. The Contract

      identified Faye as the customer, specified the roofing work to be done and




      2
        Dorey started JRD Enterprise, LLC, a remodeling business, in February of 2006 and the business expanded
      to roofing work in 2013. JRD Enterprise is an “S-Corporation and that’s filed with the Secretary of State.”
      (Tr. p. 29). JRD Construction Services is the name used “to show people that we do – we don’t just do one
      thing, we do a combination of different things.” (Tr. p. 29). As such, “JRD Construction Services and JRD
      Roofing are not separate legal entities,” rather, the “wording [is] used for advertising purposes.” (Tr. p. 29).

      Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016                             Page 3 of 16
      materials to be used, the price for the work, and was signed by Keyotta and

      Dorey. Keyotta provided Faye with a copy of the Contract later that day.


[6]   Keyotta also mentioned that the fireplace was in bad condition and inquired

      about rebuilding it. Dorey informed her that he could do the work but that

      rebuilding the fireplace would have to be completed prior to the roof work as

      otherwise the new shingles could be damaged. He explained that while Liberty

      Mutual would pay for the roofing work, the work on the fireplace would not be

      covered by the insurance company and would have to be paid for separately.

      Keyotta verbally agreed to pay the price for the fireplace rebuild. Subsequent to

      the meeting, Dorey dropped off brick samples for the work on the fireplace and

      Keyotta picked out a color. Dorey added the fireplace rebuild to the Contract,

      but did not ask Keyotta to initial or sign the Contract modification. Keyotta

      later confirmed that Faye was “fine” with the chosen colors for the shingles and

      gutters. (Tr. p. 182).


[7]   Because of bad weather, Dorey did not commence the roofing work until July

      of 2013. He did not obtain a permit for the work, but did provide a notification

      to be posted on the Warfields’ front door. While tearing off the old shingles,

      Dorey discovered that the decking on the roof was in bad shape and needed to

      be replaced. After contacting Liberty Mutual, the insurance company

      authorized the replacement of the decking. Again, Dorey added the additional

      work to the Contract but did not ask Keyotta to initial or sign the addition.




      Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016   Page 4 of 16
[8]    At the end of a job, Dorey typically meets with the customer to finalize the

       contract and to endorse any checks from the insurance company, if needed.

       Despite Dorey’s attempts to schedule a meeting, the Warfields did not meet

       with him, nor did they notify him about any defective work that needed to be

       cured. Although Liberty Mutual paid for the work with checks made out to

       Faye, Faye never endorsed the checks nor did the Warfields pay for any of the

       work to the roof or fireplace.


[9]    On October 4, 2013, Dorey filed his Complaint, asserting breach of contract

       and unjust enrichment. The Warfields filed a pro se Answer. On December 31,

       2013, Dorey filed a motion for summary judgment, designation of evidence,

       and memorandum in support of his motion. On March 13, 2014, the trial court

       conducted a hearing on Dorey’s motion for summary judgment and

       subsequently granted the motion the following day. On April 10, 2014, the

       Warfields filed a notice of appeal with the Indiana court of appeals. Four days

       later, the Warfields, represented by counsel, filed a motion to correct error,

       contending that Dorey had failed to provide the trial court with a contract

       signed by Nicole Warfield or Faye Warfield. On May 28, 2014, during the

       hearing on the Warfields’ motion to correct error, it was established that Faye’s

       daughter is legally known as Keyotta Nicole Warfield. The trial court denied

       the motion to correct error.


[10]   Nonetheless, on July 23, 2014, the trial court vacated the summary judgment

       and granted Dorey ten days to amend his Complaint. Dorey timely filed an

       Amended Complaint and the Warfields subsequently dismissed their appeal.

       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016    Page 5 of 16
On October 20, 2014, the Warfields filed their Answer and Counterclaims,

alleging various violations of Indiana’s HICA and asserting that Dorey’s

lawsuit was frivolous. On January 29, 2015, the trial court conducted a bench

trial and entered judgment in favor of Dorey on February 19, 2015, concluding

in pertinent part:

        The [c]ourt finds for [Dorey] on his [b]reach of [c]ontract claim.


        The [c]ourt finds that [Keyotta] was acting as an agent on behalf
        of [Faye]. . . .


        It is clear from the testimony that the parties[’] intent was to
        increase the scope of the contract by replacing the decking and
        rebuilding the fireplace. The contract does not contain a
        provision requiring modifications to be in writing and signed by
        the parties. These two (2) modifications amended the parties[’]
        contract by increasing the scope of work and the cost associated
        with the contract. . . .


        While the [c]ourt is aware that there are some deficiencies in the
        signed contract in this case; that written notice of the right to
        cancel was not provided (although there are some cancellation
        provisions in the [C]ontract); and that [Dorey] may not have
        obtained the proper permits (although he did post a
        “notification” on the Warfields’ door); [the Warfields] certainly
        received the benefits of [Dorey’s] services. They received a new
        roof with new decking and a rebuilt fireplace. [The Warfields]
        never made any complaints regarding the condition of the work.
        In fact, both of the Warfields testified that they still have no
        complaints about the workmanship. To void the contract would
        be unequitable at this point in time. [The Warfields] have not
        been damaged by any failures of [Dorey] to comply with any of
        the provisions of the [HICA].

Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016       Page 6 of 16
       (Appellants’ App. pp. 65-67).


[11]   The Warfields now appeal. Additional facts will be provided as necessary.


                                     DISCUSSION AND DECISION


                                              I. Standard of Review


[12]   In entering its judgment in favor of Dorey, the trial court issued findings of fact

       and conclusions of law. When the trial court issues findings of fact and

       conclusions thereon, we employ a two-tiered standard of review. Cyr v. J. Yoder,

       Inc., 762 N.E.2d 148, 149-50 (Ind. Ct. App. 2002). We first determine whether

       the evidence supports the findings and then we determine whether the findings

       support the judgment. Id. at 150. We will not disturb the trial court’s findings

       or judgment unless they are clearly erroneous. Infinity Prods., Inc. v. Quandt, 810

       N.E.2d 1028, 1031 (Ind. 2004). We will consider only the evidence favorable to

       the findings and judgment and all reasonable inferences drawn therefrom. Id.

       We will not reweigh the evidence or assess the credibility of the witnesses. Id.

       at 1032. Questions of law will be reviewed under a de novo standard. Hayes v.

       Chapman, 894 N.E.2d 1047, 1052 (Ind. Ct. App. 2008).


                                                    II. Analysis


                                    1. Home Improvement Contracts Act


[13]   In essence, the Warfields contend that the Contract with Dorey is void as it

       failed to comply with several requirements of the HICA. They maintain that


       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016    Page 7 of 16
       the Contract failed to include a start and end date for the work; Faye, as

       consumer, did not sign the Contract; and Dorey’s business address is not

       included. In addition to these missing requirements, the Warfields also contend

       that Dorey did not have a contractor’s license, did not pull the required permits,

       and unilaterally altered the Contract by annotating it with the work on the

       fireplace and the decking on the roof. Dorey does not dispute that the Contract

       failed to strictly comply with the HICA.


[14]   Initially, we note that, when interpreting statutes, “[c]ourts must consider the

       goals of the statute and the reasons and policy underlying the statute’s

       enactment.” Bowyer v. Ind. Dep’t. of Natural Res., 944 N.E.2d 972, 988 (Ind. Ct.

       App. 2011), reh’g denied. Additionally, we must consider the effects of our

       interpretation. Kitchell v. Franklin, 997 N.E.2d 1020, 1026 (Ind. 2013). We

       have previously observed that the purpose of HICA

               is to protect consumers by placing specific minimum
               requirements on the contracts of home improvement contracts . .
               . [because] few consumers are knowledgeable about the home
               improvement industry or of the techniques that must be
               employed to produce a sound structure. The consumer’s reliance
               on the contractor coupled with well-known abuses found in the
               home improvement industry, served as an impetus for the
               passage of [HICA], and contractors are therefore held to a strict
               standard.


       Hayes v. Chapman, 894 N.E.2d 1047, 1052 (Ind. Ct. App. 2008) (quoting Benge v.

       Miller, 855 N.E.2d 716, 720 (Ind. Ct. App. 2006)), trans. denied. HICA therefore



       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016     Page 8 of 16
       requires home improvement suppliers 3 performing any alteration, repair, or

       modification to the residential property of a consumer 4 for an amount greater

       than $150 to provide the consumer with a written home improvement contract,

       containing the nine elements listed in I.C. § 24-5-11-10. See I.C. §§ 24-5-11-1; -

       3; -4; -10(a).


[15]   Violations of HICA are labeled “deceptive acts” and are actionable by the

       attorney general or by the consumer. I.C. § 24-5-11-14. The Act provides

       victims of deceptive acts with the same remedies and penalties granted to

       victims of deceptive consumer sales under the Indiana Deceptive Consumer

       Sales Act (DCSA). I.C. § 24-5-11-14. Specifically, “[a] person relying upon an

       uncured or incurable deceptive act may bring an action for the damages actually

       suffered as a consumer as a result of the deceptive act or five hundred dollars

       ($500), whichever is greater.” I.C. § 24-5-0.5-4(a). An “uncured deceptive act”

       means a deceptive act of which the consumer gave proper notice to the supplier

       and either the supplier made no offer to cure within thirty days of the notice or

       the act was not cured within a reasonable time. I.C. § 24-5-0.5-2(a)(7). An

       “incurable deceptive act” means “a deceptive act done by a supplier as part of a




       3
         A “home improvement supplier” is a “person who engages in or solicits home improvement contracts[.]”
       I.C. § 24-5-11-6. The parties do not dispute that Dorey is a home improvement supplier subject to HICA.
       4
         A “consumer” for purposes of HICA is an individual who owns, leases, or rents the residential property
       that is subject of a home improvement contract. I.C. § 24-5-11-2. The parties do not dispute that Faye is a
       consumer under HICA.

       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016                           Page 9 of 16
       scheme, artifice, or device with intent to defraud or mislead.” I.C. § 24-5-0.5-

       2(a)(8).


[16]   Thus, to establish entitlement to the remedies under HICA, the consumer must

       show that the deceptive act was either uncured—meaning that notice was given

       and the deceptive act was not cured—or incurable—meaning that the supplier

       acted with an intent to defraud or mislead the consumer. I.C. § 24-5-0.5-4(a).

       The Warfields do not contest that they failed to provide notice; nonetheless,

       they posit that because Dorey failed to strictly comply with HICA, the trial

       court was required to void the Contract.


[17]   HICA does not include a provision mandating that contracts violating HICA’s

       requirements be declared void. See Imperial Restoration & Remodeling, Inc. v.

       Costello, 965 N.E.2d 723, 728 (Ind. Ct. App. 2012) (“[B]ecause we value

       freedom of contract so highly,” we will not void a contract for contravening a

       statute unless the statute dictates unambiguously that such contravention

       renders a contract void.). Rather, HICA creates a cause of action for which

       voiding the contract is one possible remedy. Id. at 729; I.C. § 24-5-0.5-4(d)

       (“[T]he court may void or limit the application of contracts or clauses resulting

       from deceptive acts and order restitution to be paid to aggrieved customers.”)

       (emphasis added). We have previously elaborated:


               We must [] conclude from . . . the legislature’s failure to use
               words like “void” or “voidable” in HICA to describe contracts
               made in violation thereof, as well as the inclusion of remedial
               provisions to be invoked in the event of a violation, one of which
               is voiding the contract, that the General Assembly did not intend

       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016   Page 10 of 16
               [] every contract made in violation of HICA to automatically be
               void.


       Id. Thus, the statute leaves it to the trial court to determine whether voiding the

       contract is an appropriate remedy.


[18]   In making this decision, the trial court must apply a balancing approach and

       examine certain factors to determine if the contract violates public policy. Paul

       v. Stone Artisans, Ltd., 20 N.E.3d 883, 888 (Ind. Ct. App. 2014). The court

       should consider (1) the nature of the subject matter of the contract, (2) the

       strength of the public policy underlying the statute, (3) the likelihood that

       refusal to enforce the bargain or term will further that policy, (4) how serious or

       deserved the forfeiture suffered by the party attempting to enforce the bargain

       would be, and (5) the parties’ relative bargaining power and freedom to

       contract. Id.


[19]   On December 16, 2012, Dorey and Keyotta signed the Contract for roofing

       work on Faye’s residence. Our review of the document reveals several

       violations with HICA’s requirements. Besides an internet link and a telephone

       number, the Contract does not include the “address of the home improvement

       supplier.” I.C. § 24-5-11-10(a)(2). It fails to specify the “approximate starting

       and completion dates of the home improvements.” I.C. § 24-5-11-10(a)(6). The

       Contract also does not provide signature lines “with a legible printed or typed

       version of that person’s name placed directly after or below the signature.” I.C.

       § 24-5-11-10(a)(9). In addition to lacking these requirements, the Contract fails

       to include the “notice of cancellation.” I.C. § 24-5-11-10(c)(6). While Faye is
       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016   Page 11 of 16
       identified as the consumer of the Contract, she never signed the document. I.C.

       § 24-5-11-4. Instead, Faye’s daughter, Keyotta, signed the contract as Faye’s

       agent, without identifying herself as such. 5


[20]   HICA mandates that “[w]here a license or permit is necessary for any part of a

       home improvement, the home improvement contract shall be subject to

       obtaining the necessary licenses or permits prior to any work commencing.”

       I.C. § 24-5-11-9. Specifically, “[a] supplier commits a deceptive act if the

       supplier . . . solicits to engage in a consumer transaction without a permit or

       other license[.]” I.C. § 24-5-0.5-10. At trial, Sarah Pastor (Pastor), licensing

       supervisor with the department of code enforcement at the City of Indianapolis,

       testified that to perform the work, Dorey “must be a listed contractor.”

       (Transcript p. 110). The evidence reflects that Dorey filed his application to

       become a licensed contractor on December 12, 2012, and received his

       contractor’s license on March 1, 2013. Accordingly, even though Dorey was a

       licensed contractor at the time the roofing work commenced on July 13, 2013,

       he was yet to be approved as a licensed contractor in Marion County at the time

       he solicited Faye’s business. Furthermore, while the decking work required a



       5
         Although not a determinative issue, we find that Keyotta acted as Faye’s agent during the Contract
       negotiations and thereafter. Here, all communications to Dorey were made by Keyotta, and not by the
       principal, Faye. When a party places an agent in the position of sole negotiator on his or her behalf, it may
       be reasonable for the third person to believe that the agent possesses authority to act for the principal. Scott v.
       Randle, 697 N.E.2d 66, 67 (Ind. Ct. App. 1998), trans. denied. Keyotta’s sole negotiating position in the
       transaction between Faye and Dorey resulted in an indirect manifestation by Faye which could reasonably be
       relied upon by Dorey. Even if Keyotta acted as an unauthorized agent, we have also previously held that
       “[w]hen a principal, with full knowledge of the facts, appropriates the fruits of an agent’s unauthorized act,
       the principal may not complain later that the agent acted without authority.” Blairex Laboratories, Inc. v.
       Clobes, 599 N.E.2d 233, 236 (Ind. Ct. App. 1992), trans. denied.

       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016                               Page 12 of 16
       permit, Dorey admitted to never having applied for one even though the permit

       requirement was listed in the “Gold Book” 6 which he received during the

       mandatory orientation class he attended prior to becoming licensed. (Tr. p.

       104). Instead, Dorey merely provided Faye with a signed notification to be

       posted on her front door, stating

               I am a Contractor currently listed/licensed to perform the above
               mentioned construction activity in the Consolidated City of
               Indianapolis. I am submitting this notification indicating all
               work listed above will be accomplished in conformity to all
               building standards and procedures. I AFFIRM, UNDER
               PENALTIES FOR PERJURY, THAT THE FOREGOING
               REPRESENTATIONS ARE TRUE.


       (Defendant’s Exh. A). At trial, Dorey admitted that this was an untrue

       statement.


[21]   Because Dorey was yet to be licensed at the time he solicited the roofing work

       and failed to apply for the required permit, we conclude that he committed an

       incurable deceptive act as he intended to mislead Faye that he was a licensed

       contractor providing work in compliance with the statutory requirements and

       local ordinances. See I.C. § 24-5-0.5-2(a)(8). While we acknowledge that “the

       General Assembly did not intend that every contract made in violation of

       HICA to automatically be void;” the violation before us is precisely one of the




       6
        The Gold Book “is the building standards and procedures of the consolidated City of Indianapolis.” (Tr. p.
       104).

       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016                        Page 13 of 16
       “well-known abuses found in the home improvement industry” which the

       HICA intended to protect the consumer against. Imperial Ins. Restoration &

       Remodeling, Inc. v. Costello, 965 N.E.2d 723, 729 (Ind. Ct. App. 2013); Benge, 855

       N.E.2d at 720. Therefore, we declare the Contract between Dorey and Faye

       void. 7, 8


                                                  2. Quantum Meruit


[22]   It is generally acknowledged that in the absence of an express contract, “a party

       may recover under the theory of unjust enrichment, or quantum meruit.”

       Troutwine Estates Dev. Co., LLC v. Comsub Design & Eng’g., Inc., 854 N.E.2d 890,

       897 (Ind. Ct. App. 2006), trans. denied. To recover in quantum meruit, “the party

       must establish that a benefit was rendered to the other party at the express or

       implied request of that party, that allowing the other party to retain the benefit

       without paying for it would be unjust, and that the party seeking recovery

       expected payment for his services.” Mueller v. Karns, 873 N.E.2d 652, 659 (Ind.

       Ct. App. 2007), reh’g denied.


[23]   The evidence establishes that Dorey installed new decking, a new roof, and

       rebuilt the fireplace at Faye’s request and without any complaints. Dorey

       expected payment for his work. Accordingly, Dorey is entitled to recover in




       7
        Even if the Contract would not have been void, the decking and fireplace rebuild are not enforceable against
       Faye, as these modifications to the original Contract were not signed by the consumer. I.C. § 24-5-11-10(d).
       8
           Because we declare the Contract void, Dorey is also no longer entitled to attorney fees.


       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016                         Page 14 of 16
       quantum meruit as the home improvement work is a valuable benefit Faye would

       retain unjustly in the absence of making payment.


[24]   In general, the measure of quantum meruit recovery is the “fair market value of

       services rendered,” or the “reasonable value” thereof. In Re Estate of Carroll, 436

       N.E.2d 864, 866 (Ind. Ct. App. 1982); Mueller, 873 N.E.2d at 659. We find the

       fair market value of the work performed by Dorey to be the amounts charged by

       the voided Contract and undisputed by Faye, i.e., $8,548.68 for the roof,

       $3,677.10 for the decking, and $1,700.00 for the fireplace rebuild.


[25]   Furthermore, an award of prejudgment interest may be proper when the

       underlying judgment rests on a theory of quantum meruit rather than the terms

       of a contract. Troutwine, 854 N.E.2d at 904. Such an award is warranted if the

       amount of the claim, like here, rests upon a simple calculation to be made,

       namely the addition of the amounts invoiced by Dorey. See id. Accordingly,

       we remand to the trial court with instructions to calculate the amount of

       prejudgment interest at eight percent per annum.


                                                CONCLUSION

[26]   Based on the foregoing, we conclude that the trial court abused its discretion

       affirming the Contract between Faye and Dorey. Declaring the Contract void

       under HICA, we hold that Dorey can recover the invoiced amounts under the

       theory of quantum meruit and we remand to the trial court to calculate the

       prejudgment interest at eight percent per annum.



       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016   Page 15 of 16
[27]   Reversed and remanded.


[28]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Opinion 49A02-1503-PL-164 | May 31, 2016   Page 16 of 16